Order entered August 11, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00570-CR

                     EX PARTE MICHAEL DWAIN BRADSHAW

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                          Trial Court Cause No. F14-49105-J

                                         ORDER
      Appellant’s August 9, 2016 motion to permit the filing of additional briefs is DENIED.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE